Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-391
                      Lower Tribunal No. 19-5047 CC
                           ________________


                   JGF 1560 Lenox Avenue LLC,
                                  Appellant,

                                     vs.

                       Barre Motion, Inc., et al.,
                                 Appellees.



    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

      Law Office of Ansana D. Singh, P.A., and Ansana D. Singh, for
appellant.

     Weinstein & Cohen, P.A., and Judson L. Cohen, for appellees.


Before FERNANDEZ, C.J., and EMAS and GORDO, JJ.

     GORDO, J.
      JGF 1560 Lenox Avenue, LLC (“Lenox”) appeals a final summary

judgment in favor of Barre Motion, Inc., Julie A. Jacko, and Francois Sainfort

(collectively “Barre”). We have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A).

We find no error in the trial court’s determination that the terms of the

agreements were clear and unambiguous and no genuine dispute of material

fact remained on the parties’ pleadings. Because it is undisputed Lenox

failed to provide the requisite notice of default and opportunity to cure, we

find summary judgment was proper as Barre was entitled to judgment as a

matter of law. See Bradley v. Sanchez, 943 So. 2d 218, 222 (Fla. 3d DCA

2006) (“Where the terms of the contract are clear and unambiguous,

summary judgment is appropriate.” (quoting Khosrow Maleki, P.A. v. M.A.

Hajianpour, M.D., P.A., 771 So. 2d 628, 631 (Fla. 4th DCA 2000))); Barco

Holdings, LLC v. Terminal Inv. Corp., 967 So. 2d 281, 289–90 (Fla. 3d DCA

2007) (affirming entry of summary judgment where the plain language of a

lease required a declaration of default by the landlord, with notice to tenant

and an opportunity to correct, and there was no factual dispute that the

landlord never declared a default, and tenant never received notice of

default).

      Affirmed.




                                      2